Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the screen panel support and/or… the screening module" in lines 2 and 3 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "said through hole" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friessle et al. (US 2003/0012833), in view of Davies (US 2007/0258791).
Regarding Claim 1, Friessle discloses a lining arrangement for wear protection comprising at least one lining element 10 arranged to be fastened to a support structure 32, and at least one device 28, 31, said device comprising: a first element 28 adapted to be received in a through hole of said at least one lining element 10 or a through hole created by adjacent lining elements; a second element 31 for engagement with said first element 28, such that said at least one lining element 10 is attached to said support structure 32 upon interconnection between said first element 28 and said second element 31 (Pars. 037-043, Figs. 1-6); said first element 28 comprises a sleeve member having a flange (not labeled, see figure 6) with a radial extension arranged in a first end thereof, whereby a lower surface of said flange 
Davies discloses a lining arrangement for wear protection comprising at least one lining element 10 arranged to be fastened to a support structure (not shown), and at least one device 710, said device comprising: a first element 18 adapted to be received in a through hole 12 of said at least one lining element 10 or a through hole created by adjacent lining elements, said through hole 12 having a first circumference along a first portion of its axial direction and a second circumference along a second portion of its axial direction, said second circumference being smaller than said first circumference (See Figure 1), an abutment surface 26-30 is formed in the transition between said first and said second portion of said through hole 12 (Pars. 0005-0008, Figs. 1-3); for the benefit of securing the lining arrangement to the support structure. It would have been obvious to one of ordinary skill in the art to modify the invention of Friessle by providing the lining arrangement with a through hole having first and second circumferences and an abutment surface formed in transition between a portion of the circumferences of said through hole, as disclosed by Davies, for the benefit of securing the lining arrangement to the support structure.
Regarding Claim 2, the combination as applied to claim 1 remains as previously applied. Friessle discloses said first element 28 is manufactured in a flexible and deformable material (Par. 0041), and preferably chosen from the group consisting of thermoplastic material or polyurethane or combinations thereof (Pars. 0003 and 0041).
Regarding Claims 3 and 4, the combination as applied to claims 1 and 2 remains as previously applied. Friessle discloses said first element 28 has slit openings arranged in a longitudinal extension in a second end opposite said first end (Par. 0041, Fig. 6). Note: as the first element 28 comprises halves that are brought into engagement, the halves inherently have "slit openings" when brought together in engagement.
Regarding Claim 10, the combination as applied to claim 1 remains as previously applied. The combination discloses a second portion of the second element 716, 738 has an outer threading for engagement with an axially arranged opening of the first element 712 (See Davies, Pars. 0179-0190, Figs. 24-27),
Regarding Claim 11, the combination as applied to claim 1 remains as previously applied. The combination discloses the flange of the first element is arranged in a recess arranged either in a screen panel support and/or in an underside of a screening module. Note: by providing the lining arrangement of Friessle with a through hole having first and second circumferences and an abutment surface formed in transition between a portion of the circumferences of said through hole, as disclosed by Davies, the flange of the first element 28 of Friessle would be arranged in a recess of the support structure 32.
Regarding Claim 12, Friessle discloses a method for fastening a lining element 10 to a support structure 32, comprising: placing an opening of a lining element 10 or an opening 
Davies discloses a method for fastening lining elements 730 to a support structure 732, comprising: placing an opening 734 of a lining element 730 or an opening created by adjacent lining elements above a fastening position of a support structure 732, said opening 734 having a first circumference along a first portion and a second, smaller, circumference along a second portion of its axial direction, an abutment surface is formed in the transition between said first and said second portion of said opening (See Figure 27); engaging a first element 712 with said support structure 732; and engaging, by threading, a second element 716, 738 with said first element 712 whereby the first element 712 expands in the radial direction, thereby attaching said lining element 730 or lining elements 730 to said support structure 732 (Pars. 0179-0190, Figs. 24-27), for the benefit of securing the lining arrangement to the support structure. It would have been obvious to one of ordinary skill in the art to modify the invention of Friessle 
Regarding Claim 13, the combination as applied to claim 26 remains as previously applied. The combination discloses the step of placing an opening 734 of said lining element 730 or an opening created by adjacent lining elements above a fastening position of said support structure 732 is performed before engaging said first element 712 with said support structure 732, and thereafter engaging the second element 716, 738 with said first element 712 (See Davies, Pars. 0180-0182).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friessle et al. (US 2003/0012833), in view of Davies (US 2007/0258791), as applied to claim 1, in view of Grimm et al. (US 3354757).
Regarding Claim 6, the combination as applied to claim 1 remains as previously applied. Fissile does not disclose an outer periphery of a first portion of said second element comprises a plurality of grooves for engagement with a handling tool.
Grimm discloses a device comprising a fastening element 30; said element comprises a plurality of grooves 42 for engagement with a handling tool 50 (Col.3, Line51-Col. 4, Line 13, Figs.3-7) for the benefit of attaching and securing multiple structures. It would have been obvious to one of ordinary skill in the art to substitute the element of Grimm with the second element of Friessle for the benefit of attaching the lining arrangement to the support structure.
Regarding Claims 7 and 8, the combination as applied to claim 6 remains as previously applied. The combination discloses said grooves 42 extend in an axial direction and along at least a portion 32 of the length of said second element 30 (See Grimm, Fig. 3).
Regarding Claim 9, the combination as applied to claim 6 remains as previously applied. The combination discloses said grooves 42 extend in an axial direction and along a limited portion 32 of the length of said second element 30 (See Grimm, Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BAYAN SALONE/             Primary Examiner, Art Unit 3726